The opinion of the court was delivered by
Valentine, J.:
The judgment of the court below in this case must be affirmed; and, as furnishing sufficient reasons therefor, we would refer to the able opinion delivered by the judge of the trial court. (See also Weyand v. Stover, 35 Kas. 545, and The State v. Barrett, 27 id. 213.)
Perhaps, however, a few of the questions involved in this case require some additional comment. It is claimed that the act of the legislature attempting to vacate the streets and alleys in question is unconstitutional and void. It is not claimed, however, that it is unconstitutional and void because of any violation of that provision of the constitution which requires that “ The legislature shall pass no special act conferring corporate powers,” (Const., art. 12, §1,) for the act in this case; so far as it applies to the land in controversy, did not confer any corporate powers, nor affect any corporate powers. The land in controversy was not at the time of the passage of the act held or owned by any corporation, nor was it within the limits of any incorporated city, town, or village. It was land belonging to private individuals, but it had been previously surveyed and platted, and was surveyed and platted, as the plat and field-notes on file in the register’s office show, as “C. F. Gilbert’s Addition to Wichita, Sedgwick county, Kansas,” and also as Gilbert’s “Addition to the city of Wichita,” in said county and state. It is claimed that the act is void because it was passed by the legislature for insufficient and improper reasons; because it was passed in violation of §16, art. 2, of the constitution, which provides that “No bill shall contain more than one subject, which shall be clearly expressed in its title;” and also because it was passed in violation of *41§17, art. 2, of the constitution, which provides that “All laws of a general nature shall have a uniform operation throughout the state, and in all cases where a general law can be made applicable no special law shall be enacted.” The defendant below, the city of Wichita, attempted to prove that the act vacating the streets and alleys in question was passed for insufficient and improper reasons, but the court excluded the evidence. There was certainly no error in this. The title to the act in question reads as follows: “An act to vacate certain streets and alleys in the towns of Lecompton and Wichita.” The first section of the act provides for vacating certain streets and alleys in the town of Lecompton. The second section reads as follows: “ Section 2. The streets and alleys in Gilbert’s addition in the city of Wichita are hereby vacated.” Section 3, which is the only remaining section, provides for the publication of the act. This act was approved March 5,1873, and took effect April 3,1873, more than thirteen years ago. When the act was passed the land in controversy was in an “ addition to the city of Wichita,” but it was not in the corporate limits of the city of Wichita; and for this reason the city of Wichita, the plaintiff in error, now claims that at the time when the act was passed there was no “ Gilbert’s addition in the city of Wichita,” or in the town of Wichita, upon which the act could operate. This addition, however, to the city of Wichita may, in fact, at that time have been in the town or city of Wichita, considering the collective body of people in that vicinity as the town or city, and not merely the corporate limits; for the town or city as thus considered may in fact have extended beyond its corporate limits. And it does not appear that there was any other Gilbert’s addition in or near to the town or city of Wichita; and from the fact that the legislature passed the act as it did, and from the fact that the individuals owning the land in controversy, and all the people in that vicinity, seemed to know what the title to the act and the act itself meant, and have for thirteen years acted as though they knew what the act was intended to operate upon, and believed that the act was valid, we would think the description of the land and of *42the streets and alleys to be vacated was sufficient. As to whether this act is in violation of §17, art. 2, of the constitution, we would refer to the case of Knowles v. Board of Education, 33 Kas. 692, 699, and the cases there cited.
Our decision of the questions presented in this case is as follows:
I. It cannot be shown for the purpose of avoiding an act of the legislature that the act was passed for insufficient or improper reasons.
II. Where the subject of an act of the legislature is the vacation of streets and alleys, the fact that the streets and alleys to be vacated are not contiguous nor all in the same town or city will not make the subject of the act two or more subjects, nor render the act void.
III. A slight inaccuracy in the description of a thing in an act of the legislature, or in the title to the act, will not render the act void where it may be kuown both from the act and the title thereto, and the circumstances then existing, what was meant and intended by the legislature.
IV. The legislature may pass a sj>ecial act where a general law cannot be made applicable, and this although the special act may to some extent affect the uniform operation throughout the state of other laws; and generally, it is a question for the legislature to determine whether a general law can be made applicable, or not.
The judgment of the court below will be affirmed.
All the Justices concurring.